COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-13-000273-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                         County Court at Law No. 7
                                               §
 VANDA VIGIL,                                                of El Paso County, Texas
                                                §
                             Appellee.                         (TC# 20120C10835)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s motion for extension of time to file the brief until
                                          '
February 18, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before February 18, 2014.

       IT IS SO ORDERED this 22nd day of January, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.